COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00048-CR


EX PARTE QUINCY BLAKELY




                                    ----------

      FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY
               TRIAL COURT NO. CR-2015-06355-E

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Quincy Blakely filed his notice of appeal on January 29, 2018.

On April 11, 2018, we notified Blakely that the trial court clerk responsible for

preparing the record in this appeal had informed this court that payment

arrangements had not been made to pay for the clerk’s record. See Tex. R. App.

P. 35.3(a)(2).   We stated that we would dismiss this appeal for want of


      1
       See Tex. R. App. P. 47.4.
prosecution unless Blakely, by April 23, 2018, made arrangements to pay for the

clerk’s record and provided this court with proof of payment. See Tex. R. App. P.

37.3(b). Blakely filed a motion for extension of time to make arrangements to

pay for the clerk’s record and to provide this court with proof of payment, and the

motion was granted, extending the deadline until May 25, 2018. On June 11,

2018, we received a letter from the trial court clerk stating that Blakely had failed

to pay or to make arrangements to pay the entire balance of the clerk’s fee for

preparing the clerk’s record.

      Because Blakely has not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for want

of prosecution.    Accordingly, we dismiss the appeal.       See Tex. R. App. P.

37.3(b), 43.2(f); Sutherland v. State, 132 S.W.3d 510, 512 (Tex. App.—Houston

[1st Dist.] 2004, no pet.).

                                                    PER CURIAM


PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 28, 2018




                                         2